Exhibit 10.4

 

VOTING AGREEMENT

 

(GLADE M. KNIGHT)

 

THIS VOTING AGREEMENT (this “Agreement”) is entered into as of October 25, 2004
by and among COLONIAL PROPERTIES TRUST, an Alabama real estate investment trust
(“Colonial”) and GLADE M. KNIGHT AND JAMN LTD PARTNERSHIP LLC (such persons
individually and collectively, the “Cornerstone Securityholder”).

 

WHEREAS, Colonial and Cornerstone Realty Income Trust, Inc., a Virginia
corporation (“Cornerstone”) are entering into an Agreement and Plan of Merger,
dated as of the date hereof (the “Merger Agreement”), pursuant to which
Cornerstone will be merged with and into a wholly owned subsidiary of Colonial
(“Colonial Merger Sub”) (the “Merger”), with Colonial Merger Sub as the survivor
of the Merger (all capitalized terms used but not defined herein shall have the
meanings set forth in the Merger Agreement);

 

WHEREAS, the Cornerstone Securityholder is the beneficial and record owner of
issued and outstanding shares of common stock, no par value, of Cornerstone
(such shares, together with any shares acquired hereafter, the “Cornerstone
Common Shares”), as more particularly described on Schedule 1 hereto;

 

WHEREAS, the Cornerstone Securityholder is the beneficial and record owner of
options to purchase Cornerstone Common Shares (such options, together with any
options acquired hereafter, the “Cornerstone Options”), as more particularly
described on Schedule 1 hereto; and

 

WHEREAS, in accordance with the Recitals of the Merger Agreement, the
Cornerstone Securityholder desires to execute and deliver this Agreement solely
in its capacity as a holder of Cornerstone Common Shares.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree, intending to be legally bound hereby, as
follows:

 

SECTION 1.   Disposition of Cornerstone Common Shares

 

During the period from the date hereof through the earlier of (i) the date on
which the Merger is consummated or (ii) the date on which the Merger Agreement
is terminated according to its terms (such period hereinafter referred to as the
“Term”), the Cornerstone Securityholder shall not, directly or indirectly, and
shall cause each record holder not to, directly or indirectly, (a) sell,
transfer, pledge, encumber, assign or otherwise dispose of, or enter into any
contract, option or other agreement or understanding with respect to the sale,
transfer, pledge, encumbrance, assignment or other disposition of, any
Cornerstone Common Shares or Cornerstone Options, (b) grant any proxies for any
Cornerstone Common Shares with respect to any matters described in paragraph (a)
of Section 2 hereof (other than a proxy directing the holder thereof to vote the
Cornerstone Common Shares in a manner required by paragraph (a) of Section 2
hereof), (c) deposit any Cornerstone Common Shares into a voting trust or enter
into a voting agreement with respect to any Cornerstone Common Shares with
respect to any of the matters described in paragraph (a) of Section 2 hereof, or
tender any Cornerstone Common Shares in a transaction other than a transaction
contemplated by the Merger Agreement, or (d) take any action which is intended
to have the effect of preventing or disabling the Cornerstone Securityholder
from performing its obligations under this Agreement; provided, however, that
nothing herein shall prevent the sale, transfer, pledge, encumbrance, assignment
or other disposition of any of such Cornerstone Common Shares, provided that the
purchaser, transferee, pledgee or assignee thereof agrees in writing, prior to
such sale, transfer, pledge, encumbrance, assignment or other disposition, to be
bound by the terms of this Agreement.

 

SECTION 2.   Voting

 

(a) During the Term, the Cornerstone Securityholder shall cast or cause to be
cast all votes attributable to the Cornerstone Common Shares at any annual or
special meeting of shareholders of Cornerstone, including any adjournments or
postponements thereof, or in connection with any written consent or other vote
of Cornerstone shareholders, (i) in favor of adoption of the Merger Agreement
and approval of the Merger and the other transactions contemplated by the Merger
Agreement (including any amendments or modifications of the terms of the Merger
Agreement approved by the board of directors of Cornerstone that would not
materially adversely affect the Cornerstone Securityholder in its capacity as
beneficial owner of Cornerstone Common Shares) and (ii) against approval or
adoption of any action or agreement (other than the Merger Agreement or the
transactions contemplated thereby) made or taken in opposition to or in
competition with the Merger.

 

- 2 -



--------------------------------------------------------------------------------

(b) The Cornerstone Securityholder will retain the right to vote its Cornerstone
Common Shares, in its sole discretion, on all matters other than those described
in paragraph (a) of this Section 2, and the Cornerstone Securityholder may grant
proxies and enter into voting agreements or voting trusts for its Cornerstone
Common Shares in respect of such other matters.

 

SECTION 3.   Representations and Warranties of the Cornerstone Securityholder

 

The Cornerstone Securityholder represents and warrants to Colonial as follows:

 

(a) The Cornerstone Securityholder has the legal capacity, power, authority and
right (contractual or otherwise) to execute and deliver this Agreement and to
perform its obligations hereunder.

 

(b) This Agreement has been duly executed and delivered by the Cornerstone
Securityholder and constitutes a valid and binding obligation of the Cornerstone
Securityholder enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, moratorium or other similar laws relating to creditors’
rights and general principles of equity.

 

(c) The execution and delivery of this Agreement and the consummation of the
transactions herein contemplated will not conflict with or violate any court
order, judgment or decree applicable to the Cornerstone Securityholder, or
conflict with or result in any breach of or constitute a default (or an event
which with notice or lapse of time or both would become a default) under any
contract or agreement to which the Cornerstone Securityholder is a party or by
which the Cornerstone Securityholder is bound or affected, which conflict,
violation, breach or default would materially and adversely affect the
Cornerstone Securityholder’s ability to perform any of its obligations under
this Agreement.

 

(d) Subject to any required filings under the Securities Exchange Act of 1934,
as amended (the “1934 Act”), the Cornerstone Securityholder is not required to
give any notice or make any report or other filing with any governmental
authority in connection with the execution or delivery of this Agreement or the
performance of the Cornerstone Securityholder’s obligations hereunder and no
waiver, consent, approval or authorization of any governmental or regulatory
authority or any other person or entity is required to be obtained by the
Cornerstone Securityholder for the performance of the Cornerstone
Securityholder’s obligations hereunder, other than where the failure to make
such filings, give such notices or obtain such waivers, consents, approvals or

 

- 3 -



--------------------------------------------------------------------------------

authorizations would not materially and adversely affect the Cornerstone
Securityholder’s ability to perform its obligations under this Agreement.

 

(e) The Cornerstone Common Shares and Cornerstone Options set forth opposite the
name of the Cornerstone Securityholder on Schedule 1 hereto are the only
Cornerstone Common Shares and Cornerstone Options owned beneficially or of
record by the Cornerstone Securityholder or over which it exercises voting
control.

 

SECTION 4.   Further Assurances

 

During the Term, the Cornerstone Securityholder shall make such filings as may
be required under the 1934 Act and, upon the request of Colonial, execute and
deliver such documents and take such actions as Colonial may reasonably deem
necessary to effectuate the purposes of this Agreement.

 

SECTION 5.   Descriptive Headings

 

The descriptive headings herein are inserted for convenience only and are not
intended to be part of or to affect the meaning or interpretation of this
Agreement.

 

SECTION 6.   Counterparts

 

This Agreement may be executed in counterparts, each of which when so executed
and delivered shall be an original, but all of such counterparts shall together
constitute one and the same instrument.

 

SECTION 7.   Entire Agreement; Assignment

 

This Agreement (i) constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among the parties hereto
with respect to the subject matter hereof and (ii) shall not be assigned by the
Cornerstone Securityholder, by operation of law or otherwise.

 

SECTION 8.   Governing Law; Consent to Jurisdiction; Waiver of Jury Trial

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Virginia without regard to the principles of
conflicts of laws thereof.

 

- 4 -



--------------------------------------------------------------------------------

(b) The Cornerstone Securityholder hereby submits and consents to non-exclusive
personal jurisdiction in any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby in a federal court located in
the Commonwealth of Virginia or in a Virginia state court. Any process, summons,
notice or document delivered by mail to the address set forth on Schedule 1
hereto shall be effective service of process for any action, suit or proceeding
in any Virginia state court or any federal court located in the Commonwealth of
Virginia with respect to any matters to which the Cornerstone Securityholder has
submitted to jurisdiction in this Section 8. The Cornerstone Securityholder
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in any Virginia state court or any federal court located in
the Commonwealth of Virginia, and hereby irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.
THE CORNERSTONE SECURITYHOLDER IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION,
SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT.

 

SECTION 9.   Specific Performance

 

The parties hereto agree that if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached, irreparable damage would occur, no adequate remedy at law would exist
and damages would be difficult to determine, and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity.

 

SECTION 10.   Parties in Interest

 

This Agreement shall be binding upon and inure solely to the benefit of each
party hereto, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other person or persons any rights, benefits or
remedies of any nature whatsoever under or by reason of this Agreement.

 

SECTION 11.   Amendment; Waivers

 

This Agreement shall not be amended, altered or modified except by an instrument
in writing duly executed by each of the parties hereto. No delay or failure on
the part of any party hereto in exercising any right, power or privilege under
this Agreement shall impair any such right, power or privilege or be construed
as a waiver of any default or any acquiescence thereto. No single or partial
exercise of any such right, power or privilege shall preclude the further

 

- 5 -



--------------------------------------------------------------------------------

exercise of such right, power or privilege, or the exercise of any other right,
power or privilege. No waiver shall be valid against any party hereto, unless
made in writing and signed by the party against whom enforcement of such waiver
is sought, and then only to the extent expressly specified therein.

 

SECTION 12.   Capacity of Cornerstone Securityholder

 

The Cornerstone Securityholder has executed this Agreement solely in its
capacity as a securityholder of Cornerstone and not in its capacity as an
officer, director, employee or manager of Cornerstone. Without limiting the
foregoing, nothing in this Agreement shall limit or affect any actions taken by
the Cornerstone Securityholder in its capacity as an officer, director, employee
or manager of Cornerstone in connection with the exercise of Cornerstone’s
rights under the Merger Agreement.

 

SECTION 13.   Termination

 

This Agreement shall terminate immediately upon the earlier of (i) the date on
which the Merger Agreement is terminated in accordance with its terms or (ii)
the consummation of the Merger. None of the representations, warranties,
covenants or agreements in this Agreement shall survive the termination of this
Agreement; provided, however, that nothing contained herein shall release the
Cornerstone Securityholder from any liability arising from any breach of any of
its representations, warranties, covenants or agreements in this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Voting Agreement, or have caused this Voting Agreement to be duly executed and
delivered in their names and on their behalf, as of the date first written
above.

 

COLONIAL PROPERTIES TRUST

By:   Thomas H. Lawder    

Name:

   

Title:

/s/ Glade M. Knight

Glade M. Knight

JAMN LTD PARTNERSHIP LLC

By:   /s/ Glade M. Knight

Name:

 

Glade M. Knight

Title:

 

General Partner

 

- 7 -